Title: Thomas Jefferson to Isaac A. Coles, 29 November 1809
From: Jefferson, Thomas
To: Coles, Isaac A.


          
            Dear Sir
             
                     Monticello 
                     Nov. 29.
          
           Your favor of the 12th I found here on my return from Bedford.
			 
		  
		  
		  
		  
		   
		  the box of books (Turgot’s works) as also mr Livingston’s treatise on sheep are safely recieved. 
		  
		  
		  
		  Genl Armstrong & M. de la Fayette write me they have a hope of getting half a dozen Merinos shipped for me with as many mr Livingston has there, the Fouche the minister par interim of the interior haveing expressed favorable dispositions particularly as to those intended for me. 
		  I have no doubt, notwithstanding the contrary opinion from Philadelphia, that ours are the real Merinos, as declared by the Capt who brought them in. the sheep of that common appellation are of
			 various grades of excellence, & ours 
                     are 
                     tho’ probably not of the 1st are of some lower grade of merit.—the grisly bearskin you speak of as left by me has probably lost it’s
			 hair & may have been left as worthless. I remember nothing of it.
			 
		  
		  there is one of
			 Kosciuzko’s profiles of myself which I left because I had one here. if worth your acceptance it 
                  do me the favor to take it. 
		   
		  
		  there are 3. drawings, viz Latrobe’s of the capitol, the Dioclesian Portico, & a drawing of the Capitol on the Dioclesian plan which I value. I mentioned to the President that I would leave them there a while, as Congress might select from them the plan they would chuse for finishing the middle part of that building; but that when they had made their choice, or whenever it should be apparent they would not
			 proceed for the present with that 
                  the middle building, I should be glad to recieve them, to be sent by water, for fear of breakage.
          
		  
		  I heard yesterday (through Dr Everett) from Enniscorthy.
			 
		  all were well except mr Carter. his dropsical swellings had been reduced by scarification, but still his case offered little hope. ever affectionately yours.
          
            Th:
            Jefferson
        